DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Reference to this design application as a continuation-in-part under 35 U.S.C. 120 is acknowledged. Applicant is advised that the design claimed in the present application is not disclosed in the parent application. Therefore, the parent application does not satisfy the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, under 35 U.S.C. 120 for the design claimed in the present application and the present application is not entitled to the benefit of the earlier filing date.
In the instant case, the application is a CIP of 15/034823.  The disclosure of the prior-filed application 15/034823 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The features not supported include, a watchband assembly, an inner and outer watchband, and all features specifically related to these components.  The instant application is therefore awarded the priority of the earliest filed application, in this case the instant application, of which there is adequate support, that being 05/08/2019. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “watchband” in line 3.  It is not clear, what is relation of this band with a watch.  The claim does not recite any components of a watch.  This raises confusion as to whether or not a watch is considered part of the claimed wristband.  
Claim recites “inner” and “outer” watchband in lines 4.  It is not clear what is meant by these since it is relative terms.  As shown in Fig 12, it is two bands of a device on either side.  Examiner suggests clearly reciting the inner and outer with relation to the skin /wrist when it is fully engaged.
Claim 1 recites “protrude outwardly” “outer surface” in lines 8, 12.  This is confusing.  In preceding lines, inner has been used to refer to adjacent to wrist, but here the term outward is referring to same direction.  Applicant has not specified what these directions are and use of these terms to refer to same direction makes the claim indefinite.  
Claim 1 recites “active space is formed…”.  It is not understood what is meant by this.  Space refers to or is defined as a area or expanse which is free, available, or unoccupied.  Under this interpretation, it is not understood if an empty region is formed in the device or, the fact that the concave-convex region abutted against the fiber forms this space is some way.  
Claims 2-17, recite or encompass similar limitations and are rejected for same reasons as above.
Claim 3 recites “reinforcing are corresponding to the …”  it is not understood what is being claimed.  The claim is not definitely pointing out what the correspondence is.  Examiner suggests clearly reciting the relation of item 221 with 211, when the two bands are engaged.  
Claim 4, recite or encompass similar limitations and is rejected for same reason as above.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-17 rejected under 35 U.S.C. 103 as being unpatentable over Yang [US 20160338601 A1] in view of Martin [US 20180059714 A1].
As per claim 1, Yang  teaches an optical fiber blood pressure continuous detection wristband for detecting a blood pressure (Yang Fig 1), 
an optical fiber sensing assembly module (Yang Fig 1 item 10), wherein the optical fiber sensing assembly module comprises a sensing band (Yang Fig 1 item 11) and an optical fiber configured to extend along the sensing band (Yang Fig 1 item 13) and form a sensing area to sense a pulse wave (Yang ¶0041); 
wherein the sensing band comprises an inner layer having an inner surface and an outer surface (Yang Fig 1 item 112 ¶0041 “The sensing band 11 includes an inner layer 111 and an outer layer 112 that can be close to a human body”, hence 112 corresponds to claimed inner layer), with the outer surface of the inner layer 15being configured to be placed adjacent to the wrist to be detected (0041 “The sensing band 11 includes an inner layer 111 and an outer layer 112 that can be close to a human body”, implies an outer surface adjacent to wrist… ), and the inner surface of the inner layer being abutted against the optical fiber (Yang Fig 1, surface of 112 contacting fiber, item 1112); and
an outer layer having an inner surface and an outer surface (Yang Fig 1 item 111), with the inner surface of the outer layer being provided with a first concave-convex structure with a corrugate shaped, the first concave-convex structure being abutted against the optical fiber (Yang Fig 1 item 1111);
wherein an active 20space is formed between the sensing band and the inner watchband and configured for the radial artery to beat (Yang ¶0047 “ in order to increase the elastic contact stress on the detected surface of the human wrist radial artery from the inner layer 111 of the sensing band 11, the outer surface of the inner layer Ill is formed with a first corrugate concave-convex structure 1111. In this way, when the sensing band 11 is worn on the human wrist, the first concave-convex structure 1111 of the outer surface of the inner layer 11 will reach the elastic layer 15, thereby reaching the detected surface. ”, implies an active space);
a calibration assembly, configured to detect a blood pressure of the wrist to be detected in conjunction with the optical fiber sensing assembly module, and configured to continuously calibrate a blood pressure value detected by the optical fiber sensing 28Attorney Docket No.: 14681.1381 US11assembly module using one hand (Yang ¶0056 “a blood pressure calibrating module (not shown) used to process, analyze and calculate the pulse wave so as to obtain the blood pressure value”, when it is placed on a wrist it uses only that hand); and
a signal process assembly, configured to convert a luminous decay signal generated by the decay of a light signal passing through the optical fiber into an electric charge so as to 5calculate the pulse wave (Yang ¶0041 “A signal processor 14 is provided on one end of the sensing band and used to transform a light decaying signal generated by decaying a light signal through the optical 14 fiber into a charge unit so as to calculate the pulse wave”).  
Yang does not expressly teach comprising: 5a watchband assembly, configured to be worn on a wrist to be detected and comprising: an inner watchband and an outer watchband that are mutually engageable, wherein the inner watchband is configured to be placed adjacent to the wrist to be detected; sensing assembly disposed on the inner watchband and 10configured to protrude outwardly along a surface of the inner watchband away from the outer watchband; and signal process assembly connected between the inner watchband and the outer watchband,
Martin in an a related field of bands for smartwatches teaches 5a watchband assembly, configured to be worn on a wrist to be detected and comprising: an inner watchband and an outer watchband that are mutually engageable, wherein the inner watchband is configured to be placed adjacent to the wrist to be detected (Martin Fig 4); sensing assembly disposed on the inner watchband and 10configured to protrude outwardly along a surface of the inner watchband away from the outer watchband (Martin Fig 3, Fig 4 item 340); and signal process assembly connected between the inner watchband and the outer watchband (Martin Fig 2, Fig 4 item 200).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Yang by integrating the components into a smartwatch s disclosed in Martin.  The  motivation would be to provide improved smartwatch capable of monitoring during sleep and easily rechargeable (Martin ¶0002-¶0003).   
As per claim 2, Yang in view of Martin further teaches wherein an outer surface of the sensing band is covered by a stretchable adjustable layer (Yang ¶0021).  
As per claims 8-9, Yang in view of Martin further teaches wherein the shape of the first concave-convex structure is one of a group of a triangular corrugated shape, a circular corrugated shape, a quadrate corrugated shape, and a trapezoidal corrugated shape, or any combination of the triangular corrugated shape, the 5circular corrugated shape, the quadrate corrugated shape, or the trapezoidal corrugated shape thereof wherein the outer surface of the inner layer is provided with a second concave-convex structure, the shape of the second concave-convex structure is one of a group of a 10triangular corrugated shape, a circular corrugated shape, a quadrate corrugated shape, and a trapezoidal corrugated shape, or any combination of the triangular corrugated shape, the circular corrugated shape, the quadrate corrugated shape, or the trapezoidal corrugated shape thereof (¶0049).  
As per claims 10-11, Yang in view of Martin further teaches wherein the optical fiber comprises optical fiber rows having a plurality of serially connected U-shaped or S-shaped fiber cable extended along the longitudinal direction or width direction of the sensing band, wherein the optical fiber comprises optical fiber rows having a plurality of serially 20connected O-shaped fiber cable extended along the longitudinal direction or width direction of the sensing band (Yang ¶0050, ¶0052).  
As per claim 12, Yang in view of Martin further teaches wherein at least two optical fiber rows are superposed vertically, and bend parts of the fiber cable of the vertically superposed optical fiber cable rows are staggered (Yang ¶0053).  
As per claims 13, 15, Yang in view of Martin further teaches wherein  at least two optical fiber rows are superposed vertically, and bend parts of the fiber cable of the vertically superposed optical fiber cable rows are arranged in a criss-cross pattern (Yang Fig 5).  
5As per claim 14, Yang in view of Martin further teaches wherein at least two optical fiber rows are superposed vertically, and bend parts of the fiber cable of the vertically superposed optical fiber cable rows are staggered (Yang ¶0053).  
As per claim 16, it has limitations similar to claim 1 and is rejected for same reasons as above. 
As per claim 17, Yang in view of Martin further teaches wherein the electronic circuit module comprises: a display unit, configured for human-computer interaction and displaying the detected blood pressure value; and a calculating and processing module unit, configured to process light decay changes and estimate pulse pressure changes of the radial artery (Yang ¶0056).

Status of claims 3-7
Claims 3-7 does not have prior art rejections.  However, they are not objected as allowable in view of the pending 112 rejections.  These claims would be allowable if written in independent form if the pending 112 rejections are overcome.  In addition to submitted IDS, references cited in PTO-892 has been considered as relevant to this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793